PER CURIAM.
We have for review Ratliff v. State, 668 So.2d 1090 (Fla. 1st DCA 1996). We accepted jurisdiction to answer the following question certified to be of great public importance:
DO THE 1982 AMENDMENTS TO CHAPTER 810, FLORIDA STATUTES, SUPERSEDE THE COMMON-LAW DEFINITION OF A DWELLING, WHEREBY A STRUCTURE’S DESIGN OR SUITABILITY FOR HABITATION, RATHER THAN ACTUAL OCCUPANCY OR INTENT TO OCCUPY, IS CONTROLLING IN DETERMINING WHETHER A STRUCTURE CONSTITUTES A DWELLING?
Id. at 1090-91.1
The First District affirmed petitioner’s conviction for burglary of a dwelling based on its holding in Perkins v. State, 680 So.2d 1180 (Fla. 1st DCA 1994). Id. at 1090. We recently approved the district court’s decision in Perkins, Perkins v. State, 682 So.2d 1083 (Fla.1996), and answered in the affirmative the same certified question presented in this ease.
Accordingly, on the authority of Perkins, we answer the certified question in the affirmative and approve the decision under review. We decline to address the additional issues raised by petitioner in his brief as they were not included in the question certified by the First District.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.

. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.